Exhibit 10.11


PIPER SANDLER COMPANIES
2020 Compensation and Benefits for Non-Employee Directors


 
Amount
Objective
Time and Terms of Payment
Annual Cash Retainer
$70,000
Consideration for Board and committee service for the current calendar year
Paid quarterly in arrears. For any director joining or leaving the Board during
a quarter, the amount paid shall be a pro rata sum based on the number of days
served during the quarter.
Additional Annual Retainer for Lead Director, Committee Chairpersons
$30,000 cash -Lead Director
$25,000 cash -Audit
$15,000 cash -Compensation
$15,000 cash -Nominating and Governance
Consideration for service as lead director or committee chairperson for the
current calendar year
Paid quarterly in arrears. For any director gaining (or resigning) a lead
director or committee chairperson position during a quarter, the amount paid
shall be a pro rata sum based on the number of days served during the quarter.
Additional Annual Cash Retainer for Committee Members
$10,000-Audit
$5,000-Compensation
$5,000-Nominating and Governance
Consideration for service as committee member for the current calendar year
Paid quarterly in arrears. For any director joining or leaving a committee
during a quarter, the amount paid shall be a pro rata sum based on the number of
days served during the quarter.
Additional Cash Fee for Non-Member Attendance at Committee Meetings
$1,000 per meeting
(Maximum annual non-member attendance fees being:
$10,000 - Audit
$5,000 - Compensation
$5,000 - Nominating and Governance)
Consideration for attendance at a meeting of a committee on which the attendee
is not a member
Paid on the last business day in December.
Initial Equity Grant
$60,000 (valued as of election date)
Establish PJC equity interest upon initial election to the Board to align
director and shareholder interests
Shares of PJC common stock granted on the date of the director’s initial
election or appointment to the Board.
Annual Equity Grant
$90,000 (valued on the date of the annual meeting of shareholders)
Incentive compensation for continuing service on the Board and enhanced
alignment of director and shareholder interests
Shares of PJC common stock granted on the date of the annual meeting of
shareholders to any director whose service on the Board will continue following
the annual meeting. For directors joining the Board after the annual meeting in
any year, an equity award will be granted on the date the director is elected to
the Board covering a pro rata number of shares based on the number of days
during which the director will serve on the Board during that year.






--------------------------------------------------------------------------------





Deferral Opportunity
All cash and equity received on an annual basis
Increase equity stake by directors
Annual opportunity to participate in the Amended and Restated Piper Jaffray
Companies Deferred Compensation Plan for Non-Employee Directors, permitting
deferral into phantom stock units of all or a portion of the director’s annual
cash compensation for service as a Piper Jaffray Companies director, and
deferral of any shares granted in consideration of the director’s service as a
director. To participate in any year, irrevocable election must be made by
December 31 of the preceding year for continuing directors and on the date of
initial election or appointment to the Board for new directors. Annual
opportunity to change the subsequent year’s election. The deferral date for the
cash retainer is the date that each quarterly payment would have otherwise been
made; the deferral date for the equity grant is the date of the annual meeting
of shareholders each year.
Charitable Gift Matching Program
Up to $1,500
Encourage charitable giving
Pursuant to the Piper Jaffray Gift Matching Program, Piper Jaffray will match
directors’ gifts to eligible organizations dollar for dollar from a minimum of
$50 up to an aggregate maximum of $1,500 per year (the same terms and conditions
as are applicable to employees).
Reimbursement of Out-of-Pocket Expenses
In addition to the foregoing, non-employee directors will be reimbursed for
reasonable out-of-pocket expenses incurred in connection with their service on
the Board and Board committees.






